United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, San Rafael, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-956
Issued: December 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2010 appellant filed a timely appeal from the February 8, 2010 merit
decision of the Office of Workers’ Compensation Programs, which denied modification of its
termination decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation.
FACTUAL HISTORY
On February 5, 1983 appellant, then a 34-year-old claims representative, filed a claim
alleging that her emotional stress was related to her federal employment as a result of how her
supervisor treated her. The Office accepted her claim for adjustment disorder with depressed
mood. Appellant received compensation for temporary total disability on the periodic rolls. On

December 3, 1993 the Office issued a wage-earning capacity determination and reduced her
compensation to reflect her monetary actual earnings as a receptionist.
The Office referred appellant, together with her medical record and a statement of
accepted facts, to Dr. Alberto G. Lopez, a Board-certified psychiatrist, for an updated opinion on
whether she continued to have a psychiatric condition causally related to factors of her
employment.
Dr. Lopez interviewed and examined appellant on February 6, 2009. He related her
history and noted that she had no current psychiatric complaints. Appellant received
psychotherapy from her attending psychiatrist from 1984 to 1988. She saw him in the early
1990s when she had difficulties at school and again in 1994. Dr. Lopez reported the results of
mental status examination and psychological testing. He reviewed appellant’s medical records
and offered a primary diagnosis of major depression, single episode, severe, in remission.
Dr. Lopez explained that appellant did not in the past meet the criteria for post-traumatic
stress disorder. Appellant was significantly anxious and certainly very depressed to the point of
being nonfunctional and suicidal; therefore, she suffered from major depression. Dr. Lopez
explained, however: “There are no findings of a major depression at this time, because she is in
remission.” He added that there was no diagnosis of an emotional or psychiatric condition
currently present. Dr. Lopez found that work factors did not contribute to appellant’s condition
after more than 20 years because she had no correct psychiatric condition. He found appellant’s
prognosis to be excellent; she was functioning well. Dr. Lopez reviewed the position description
the Office supplied and found that she was capable of performing the duties of her usual job.
In a May 5, 2009 decision, following notice, the Office terminated appellant’s
compensation. It found that the weight of the medical opinion evidence rested with Dr. Lopez
and established that she no longer had any disability or residuals due to the accepted employment
injury.
By decision dated September 25, 2009, an Office hearing representative reviewed the
written record and affirmed the termination of appellant’s compensation. The hearing
representative found that Dr. Lopez’s opinion represented the weight of the medical evidence.
Appellant requested reconsideration and submitted a statement and evidence from 1983.
The Office also received a 1996 report, a neighbor’s statement dating possibly from the early
1980s and a 1983 statement from a coworker.
In a decision dated February 8, 2010, the Office reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that appellant failed to provide any
additional current medical opinion to oppose the opinion given by Dr. Lopez.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.1 Once the Office accepts a
1

5 U.S.C. § 8102(a).

2

claim, it has the burden of proof to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.3
ANALYSIS
The Office accepted appellant’s claim in the 1980s for adjustment disorder with
depressed mood. It is therefore its burden to justify the termination of her benefits in 2009.
The Office relied on a February 2009 report from Dr. Lopez, a Board-certified
psychiatrist. It provided Dr. Lopez with appellant’s medical records and a statement of accepted
facts so he could base his opinion on a proper factual and medical background. Dr. Lopez
interviewed and examined appellant and obtained psychiatric testing. Based on his familiarity
with appellant’s history of injury and treatment, her current complaints and the results of
psychiatric testing, Dr. Lopez concluded that appellant no longer had a psychiatric condition
causally related to the established factors of her federal employment.
Dr. Lopez reasoning was sound and logical. Appellant currently had no diagnosable
psychiatric condition. There were no findings of a major depression, no diagnosis of an
emotional or psychiatric condition currently present. Dr. Lopez concluded that the work factors
that led to appellant’s psychiatric injury more than 20 years earlier no longer contributed to her
current psychiatric condition. Appellant was functioning well and her prognosis was excellent.
The Board finds that Dr. Lopez offered a rational medical opinion based on a proper
factual and medical history, one that supports appellant’s recovery from the events that took
place in the early 1980s. Appellant submitted statements that do not competently address this
medical issue. There are also medical reports dating years earlier, sometimes decades earlier,
which do not reliably reflect appellant’s current psychiatric condition or whether established
factors of employment from the early 1980s continue to cause a diagnosable psychiatric injury in
2009 or beyond. In short, there is no reasonably contemporaneous or more current rationalized
medical opinion evidence to rebut Dr. Lopez’s findings and conclusion. For that reason, the
Board finds that the weight of the medical opinion evidence rests with Dr. Lopez.
The Office met its burden of proof. The weight of the medical evidence establishes that
appellant is no longer disabled due to her accepted condition causally related to the established
factors of her federal employment. The Board will affirm the Office’s February 8, 2010
decision.4
2

Harold S. McGough, 36 ECAB 332 (1984).

3

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
4

With a formal wage-earning capacity determination in place since 1993, the Office has the parallel burden of
justifying a modification of that decision by showing a material change in the nature and extent of the injury-related
condition. Daniel J. Boesen, 38 ECAB 556 (1987). Dr. Lopez’s psychiatric examination of appellant meets that
burden.

3

CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation.
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

